Title: To Thomas Jefferson from Reuben Hopkins, 27 December 1806
From: Hopkins, Reuben
To: Jefferson, Thomas


                        
                            December 27th: 1806
                        
                        We the undersigned, being appointed a Committee on behalf of the republican Citizens of Orange County in the
                            State of New York, for the purpose of expressing their full and unequivocal approbation of your past official conduct, and
                            likewise from the conviction they have of your earnest desire and successful endeavours to promote the harmony
                            independence and interest of the United States, To solicit your consent to stand as a candidate for the Presidency at the
                            next Election, with pleasure and satisfaction enter upon the discharge of this important trust.
                        We learn with regret, that you have had it in contemplation at the expiration of the term for which you was
                            last elected to the Presidential Chair, to withdraw from public life, and close your long and useful carere of public
                            duties. We can readily conceive the pleasing Anticipation of retirement from a station so highly responsible and critical,
                            where integrity talents, and correct measures are no security against the shafts of malice and disaffection, and where the
                            most unremitted and beneficial exertions for the public good are remunerated with ingratitude and illeberal imputations,
                            and although there appears to be some individuals who have a disposition to carve for themselves and share in the bustle
                            of war, and others who endeavour to fan the flames of discord, by stigmatizing the wisest and most prudent measures as
                            pusillanimous and inenergitic, Yet we trust that such restless characters are comparatively few, nor can they be viewed in
                            any other light, but as the froth of folly and faction, who will disappear upon the first appearance of danger.
                        We conceive that an experienced, wise and prudent administration is at this crisis peculiarly necessary, from
                            the consideration of the versatile and fluctuating politics of many of our state Governments, which require undeviating
                            rectitude and stability at the helm of our national affairs, and from the consideration of the distracted state of Europe,
                            where violence and power usurp the place of right, where the dark and enigmatical counsels of the belligerent powers are
                            spreading desolation and ruin over the earth, and where every change of Government is productive to the oppressed people
                            of a Change of masters only, likewise our protracted negociations with Great Britain and Spain, and the unsettled limits
                            and Government of the newly acquired territory of Louisiana cannot be prudently trusted to any whose inexperience and
                            unacquaintance with those matters might lead them into imprudence and error.
                        We have the fullest confidence that the great mass of the people of the United States are firmly attached to
                            the Government and Administration, and are highly pleased that the finances of Our nation are in so flourishing a state,
                            and that they have not been lavished upon “every speck of War,” but are still in reserve for real and not imaginary
                            dangers, but if foreign invasion or internal commotions should call forth the energies of Government, or render an Appeal
                            to Arms unavoidable, we shall at all times consider it our indispensible duty to furnish that aid and support which the
                            exigency of the case may require, and from the Confidence we repose in a disposition on your part, to serve your Country,
                            we trust that should you again be called upon by the voice of your fellow Citizens to discharge the duties of the first
                            office they can confer, your Patriotism will induce you to gratify their wishes.
                        We are Sir with the highest considerations of Esteem your republican fellow Citizens—
                        
                            Reuben Hopkins, Chairman
                            Isaac Van Euzer
                            
                            Hamilton Morrison
                            
                            John Wood
                            
                            Paul Howell
                            
                            James Burt
                            
                            Job Sayre
                            
                            Edmund Griswold
                            
                            William Elliott
                            
                            John Kerr
                            
                            James W. Wilkin
                            
                            William Ross
                            
                            D. M. Westcott
                            
                            Nathan H. White
                            
                            Anthony Davis
                            
                            Joshua Brown
                            
                            Isaac Belknap Junr.
                            
                            John Chandler
                            
                            John Barber
                            
                            John Nicholson
                            
                            John Thorne
                            
                            Selah Strong
                            
                            David Dill
                            
                        
                    